Exhibit CERTIFICATION OF CHIEFEXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Aspire Japan, Inc., for thequarter endingOctober 31, 2009, I, Ken Osako, Chief Executive Officer and Chief Financial Officer of Aspire Japan, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly Report on Form 10-Q for thequarter endingOctober 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly Report on Form 10-Q for thequarter endedOctober 31, 2009, fairly represents in all material respects, the financial condition and results of operations of Aspire Japan, Inc. Dated:December 21,2009 Aspire Japan, Inc. By: /s/ Ken Osako Chief Executive Officer Chief Financial Officer
